EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Tyler Tassone on 07 March 2022.

The application has been amended as follows: 
Claim 23:
“non-volatile memory, the non-volatile memory” in line 8 should read “non-volatile, non-transitory memory, the non-volatile, non-transitory memory”
“a hypoglycemia risk level” in line 22 should read “the hypoglycemia risk level”
Lines 22-24 should be indented to match the indentation of lines 11-14.
Line 25 should be indented to match the indentation of lines 8-10.

Claim 41:
“non-volatile memory, the non-volatile memory” in line 8 should read “non-volatile, non-transitory memory, the non-volatile, non-transitory memory”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose, teach, or fairly suggest a system for monitoring glucose of a patient as claimed. The prior art of record that comes closest to teaching the limitations of the claim is Budiman et al. ‘765, which teaches 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791